DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a decompression portion configured to decompress” (claims 1 and 3).
“a pressurizing portion configured to pressurize” (claims 1 and 3).
“a decompression-side driving mechanism configured to displace” (claims 1 and 3).
“a nozzle-side driving mechanism configured to displace” (claim 3).
“a nozzle-side deformation member that is deformable in accordance” (claim 5).
“a decompression-side deformation member that is deformable in accordance” (claims 6 and 11).
The aforementioned limitation(s) meet the three-prong test, as follows:
The term(s) “decompression portion”, “pressurizing portion”, “decompression-side driving portion”, “nozzle-side driving portion”, “nozzle-side deformation member” and “decompression-side deformation member” are generic placeholders with no specific structural meaning.
The generic placeholder(s) are followed by functional language (e.g. “configured to”, “that is deformable”).
The generic placeholder(s) are not modified by sufficient structures or materials to perform the claimed function(s).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The term “decompression portion” appears to be defined as a throttle passage that is formed in a rotary body shape, or as an orifice.1

The “pressurizing portion” appears to be defined as a diffuser.2
The “decompression-side driving mechanism” appears to comprise a part of the decompression-side thermo-sensitive portion that is disposed in the suction side passage.3 Moreover, in the decompression-side driving mechanism, the displacement of the diaphragm is transmitted to the throttle valve via an operation rod, which is formed in a columnar shape that extends in the displacement direction.4
The “nozzle-side driving portion” appears to comprise a nozzle-side thermo-sensitive portion5 that is disposed in a space formed in the body portion and communicating with the outflow side passage.6 
The “nozzle-side deformation member” appears to be described as a nozzle-side diaphragm.7
The “decompression-side deformation member” appears to be described as a decompression-side diaphragm.8
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has corrected the previous § 112(b) issues, made of record in the Non-Final Office action mailed on March 2, 2022. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claims 1 and 3. The closest prior art references are Ishizaka et al. (US 20070169512 A1), herein Ishizaka, Fukushima et al. (WO 2013128529 A1), herein Fukushima, Oshitani et al. (JP 2008303851 A), herein Oshitani, and Jeong et al. (WO 2016043407 A1), herein Jeong.
At best, regarding claim 1, Ishizaka teaches an ejector module (20) for use in an ejector refrigeration cycle (10), the ejector refrigeration cycle (10) including: a compressor (11) configured to compress and discharge a refrigerant (see figure 1); a radiator (12) configured to dissipate heat from the refrigerant discharged from the compressor (11); a first evaporator (18) configured to evaporate the refrigerant (see figure 1); and a second evaporator (15) configured to evaporate the refrigerant and to cause the refrigerant to flow out to a suction side (via 26) of the compressor (11), the ejector module (20) comprising: a nozzle (14a) configured to decompress a part (via 25a) of the refrigerant flowing out of the radiator (12) and to inject the decompressed refrigerant (to 15); a decompression portion (16) configured to decompress another part (at 17) of the refrigerant flowing out of the radiator (12); a body portion (14b) having a refrigerant suction port (see figure 1), through which the refrigerant is drawn from an outside by a suction effect of an injection refrigerant injected from the nozzle (see at least paragraph 68); a pressurizing portion (14c) configured to pressurize a mixed refrigerant of the injection refrigerant and a suction refrigerant drawn from the refrigerant suction port (see figure 1); a decompression-side valve body (17) configured to change a passage cross-sectional area of the decompression portion (see figure 1).
However, Ishizaka fails to teach a decompression-side driving mechanism configured to displace the decompression-side valve body, wherein a throttle-side outlet through which the refrigerant flows out of the decompression portion is connected to a refrigerant inlet side of the first evaporator, the refrigerant suction port is connected to a refrigerant outlet side of the first evaporator, an ejector-side outlet through which the refrigerant flows out of the pressurizing portion is connected to a refrigerant inlet side of the second evaporator, and the decompression-side driving and a central axis of the nozzle are disposed to overlap each other when viewed from a direction of a decompression-side central axis, in a case where the decompression-side central axis is defined as a central axis of the decompression-side driving mechanism in a displacement direction in which the decompression-side driving mechanism displaces the decompression-side valve body.
It should also be noted that the intended purpose and operating principles of Ishizaka require the specific arrangement of the ejector as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Ishizaka to arrive at the claimed invention would be based on improper hindsight, and would render Ishizaka inoperable for its intended purpose. Assuming arguendo, rearranging the ejector of Ishizaka would change the principles of operation thereof, since it would require completely redesigning the structure of the refrigeration cycle apparatus. For instance, rearranging the internal structures of the integrated ejector unit (20) would consequently require completely rearranging the adjacent fluid lines and components (e.g., 19, 25, 26, etc.), most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 86 of the printed publication (US 20190383308 A1).
        2 See paragraph 69, Id.
        3 See paragraph 88, Id.
        4 See paragraph 90, Id.
        5 See paragraph 75, Id.
        6 See paragraph 77, Id.
        7 See paragraph 75, Id.
        8 See paragraph 89, Id.